                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )        Criminal Action No.
               v.                            )        19-00109-01-CR-W-HFS
                                             )
ANTONIO FLEMMING,                            )
                                             )
                      Defendant.             )

                                       ORDER

       Pending before the Court is the pro se motion (Doc. No. 58) of defendant Antonio B.

Fleming for the appointment of new counsel. The arguments raised in the motion are ones that

have been previously considered by the Court or are more properly the subject of independent

civil claims under 18 U.S.C. Section 1983. For these reasons, it is

       ORDERED that the pro se motion (Doc. No. 58) of defendant Antonio B. Fleming for the

appointment of new counsel is DENIED.




                                                 /s/ JOHN T. MAUGHMER __
                                                           John T. Maughmer
                                                     United States Magistrate Judge




          Case 4:19-cr-00109-HFS Document 59 Filed 04/29/20 Page 1 of 1
